Bois, J.,
dissenting: I cannot find a strong and clear public policy to support the majority’s decision and therefore respectfully dissent.
*925The standard law rule universally adopted and still applicable in modern American jurisprudence is that an employment contract at will can be legally terminated by either party, at any time, with or without cause. The basis for the rule is found in the principles of mutuality and freedom of contract which permit individuals and employers to terminate the employment relationship, in the absence of any statutory prohibition, limiting agreement of the parties, or judicial exception. “Parties generally are bound by the terms of an agreement freely and openly entered into, and courts cannot make better agreements than the parties themselves have entered into or rewrite contracts merely because they might operate harshly or inequitably.” Mills v. Nashua Federal Savings and Loan Ass’n, 121 N.H. 722, 433 A.2d 1312 (1981).
New Hampshire, and approximately a dozen other states, have created judicial exceptions restricting the employer’s right to terminate the employment relationship. In Monge v. Beebe Rubber Co., 114 N.H. 130, 316 A.2d 549 (1974), this court recognized the tort of wrongful discharge, and held that an employee, fired for resisting the sexual advances of her foreman, could sue her employer for damages. Id. at 134, 316 A.2d at 552.
Recently, we limited the tort of wrongful discharge to “situation^] where an employee is discharged because he performed an act that public policy would encourage, or refused to do that which public policy would condemn.” Howard v. Dorr Woolen Co., 120 N.H. 295, 297, 414 A.2d 1273, 1274 (1980). We held in Howard that a termination due to sickness or age did not give rise to a cause of action for wrongful discharge. Id. at 297, 414 A.2d at 1274.
Our ruling in Howard, narrowing the concept of wrongful discharge, was consistent with the decisions in a majority of state and federal courts. These courts have allowed damages for wrongful discharge only when the discharge conflicted with a statute or clear-cut public policy. See, e.g., Savodnik v. Korvettes, Inc., 488 F. Supp. 822, 826-27 (E.D.N.Y. 1980) (employee terminated in order to deprive him of pension benefits); Tameny v. Atlantic Richfield Co., 610 P.2d 1330, 1336-37, 164 Cal. Rptr. 839, 846 (Cal. 1980) (termination for refusal to perform illegal act); Petermann v. International Brotherhood, Etc., 174 Cal. App. 2d 184, 188-90, 344 P.2d 25, 27 (1959) (discharge for refusal to commit perjury); Frampton v. Central Indiana Gas Co., 260 Ind. 249, 252-53, 297 N.E.2d 425, 428 (1973) (employee fired for filing workmen’s compensation claim); Fortune v. National Cash Register Co., 373 Mass. 96, 104-06, 364 N.E.2d 1251, 1258 (1977) (termination motivated by employer’s desire to avoid payment of commission); Nees v. *926Hocks, 272 Or. 210, 219-20, 536 P.2d 512, 516-17 (1975) (discharge because of jury duty service).
The courts have rejected suits for wrongful discharge when the determination of “wrongfulness” involved social and moral judgments properly falling within the employer’s discretion. See, e.g., Adler v. American Standard Corp., 432 A.2d 464, 471 (Md. 1981) (termination for disclosure of illegal practices does not constitute wrongful discharge); Pierce v. Ortho Pharmaceutical Corp., 84 N.J. 58, 75-76, 417 A.2d 505, 514 (1980) (private employer has right to fire employee for opposing continued research on a potentially dangerous drug); Geary v. United States Steel Corp., 456 Pa. 171, 181, 319 A.2d 174, 178-79 (1974) (discharge of employee for voicing opinion to superiors that product unsafe held not within realm of public policy).
The majority decision departs from this trend of authority and limits the employer’s right to make decisions regarding his business. I do not accept the establishment by the majority of a new social policy which sharply interferes with the employer’s discretionary authority. I believe that an employee at will may be discharged with or without cause, unless he identifies a specific expression of clear public policy. See Pierce v. Ortho Pharmaceutical Corp., 84 N.J. at 72, 417 A.2d at 512.
In the instant case the plaintiff has failed to identify a clear and strong public policy. The plaintiff’s only argument is that insuring the safety of the employees working under him was the public policy objective of the action for which he was discharged. Specifically, he asserts that he was acting in accord with the general intent and provisions of the Occupational Safety and Health Act of 1970. 29 U.S.C. § 651 et seq. (1976). The Act states that “[e]ach employer shall furnish to each of his employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious harm to his employees.” Id. § 654(a)(1). The plaintiff argues that his actions in furtherance of the company policy against having less than two employees make bank deposits, and his adherence to the collective bargaining provision prohibiting employees from using their own vehicles for company business, were supported by a sufficient public policy to satisfy the test for wrongful discharge under Howard.
In determining whether a strong and clear public policy supports the actions of an employee in furthering the safety of his fellow workers, we must consider the nature and circumstances of the employee’s actions. Although public policy may justify an employee’s actions in some circumstances, a strong and clear public policy did not support the plaintiff’s actions in this case. This is *927not a dangerous workplace or premises situation. At the time of the break-in and theft, the plaintiff had voluntarily assumed the sole responsibility for safeguarding the money in the store, and he was compensated accordingly. The plaintiff clearly breached his agreed-upon duties when he failed to insure the safety of company funds. His actions, ultimately leading to the burglary, conflicted with his employer’s desires and caused substantial damage to the defendant’s business.
Furthermore, the risk involved in making unescorted bank deposits was not so great as to create a compelling necessity or urgency for the plaintiff’s actions. Risks are common in many fields of employment and an employee is deemed to accept the risks inherent in his job when he voluntarily enters the employment relationship. The nature and circumstances of the plaintiff’s actions thus do not warrant a finding that the actions were supported by a strong and clear public policy. The defendant’s decision to terminate the plaintiff’s employment fell within the ambit of its discretion under the employer-employee at-will contractual relationship. The trial court, therefore, should have granted the defendant’s motion for a directed verdict.
I also disagree with the holding of the majority that the determination of public policy is within the province of the jury unless it “be so clear as to be established as a matter of law.” No support for this proposition is offered and none can be found; all authorities hold to the contrary. See generally, 17 Am. Jur. 2d Contracts § 174-180. It has been been held that it is the function of the court to balance public and private interests and to weigh certain factors in determining whether the enforcement of a contractual term violates public policy as declared by the legislature. Maryland-Nat., Etc. v. Washington Nat. Arena, 386 A.2d 1216, 1228-29 (Md. 1978). I would hold that a public policy determination is one to be made by the trial court as a matter of law and not by the jury.